                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         NORTHERN DIVISION

Sylvia RAY, etc., et al.,                 )
                                          )
             Plaintiffs,                  )
                                          )
v.                                        )          Civil Action No. 19-0069-MU
                                          )
The Estate of Bradley Elliott GRAY,       )
et al.,                                   )
                                          )
             Defendants.                  )


        RESPONSE TO MOTION BY CITY OF MOUNDVILLE AND
          MOUNDVILLE POLICE DEPARTMENT TO DISMISS
          DEFENDANT MOUNDVILLE POLICE DEPARTMENT


      Based upon the representation by defendants’ counsel that the City of

Moundville is the appropriate party, plaintiffs do not oppose dismissal of defendant

Moundville Police Department.

                                          /s/ John E. McCulley
                                          _________________________________
                                          John E. McCulley
                                          One of the Attorneys for Plaintiffs
                                          ASB-1374-U76J

JOHN E. McCULLEY, P. C.
601 Greensboro Ave. – Ste. 200
Tuscaloosa, AL 35401
P. O. Box 20576
Tuscaloosa, AL 35402
205-345-6773
johnemcculley@gmail.com
                               Certificate of Service

      I certify that I served a copy of the foregoing upon the following via the
court’s electronic noticing system.

Hon. James W. Porter
Hon. R. Warren Kinney
Porter, Porter & Hassinger, P.C.
880 Montclair Rd. – Ste. 175
Birmingham, AL 35213
205-322-1744
jwporterii@pphlaw.net
wkinney@pphlaw.net

      DONE on the date filed with the clerk,

                                          /s/ John E. McCulley
                                          _________________________________
                                          John E. McCulley
